DETAILED ACTION
Claims 1-2, 4-5, 10, 13, 15, 21-22, 31-32, 61, 63, 76-77 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
This application contains claims directed to the following patentably distinct species of agents which reduce the expression of a haploinsufficient gene (see claims 10, 21, 22):
i) agent that degrades/directly inactivates haploinsufficient gene product, and
ii) agent that specifically disrupts that haploinsufficient gene DNA sequence.
Furthermore, upon election of agent above, election of one specific subspecies of agent from claims 76 is also required.  That is must applicant elect a subspecies from claim 76 that is consistent with the elected species from claims 10, 22-21 (i.e., an “agent that degrades/directly inactivates haploinsufficient gene transcript or expression product” or an “agent that specifically disrupts that haploinsufficient gene DNA sequence” from claim 76).  The subspecies of agents are as follows (see claims 76):
 A) siRNA, 
B) miRNA, 
C) antisense RNA molecule, 
D) antisense DNA molecule, and
E) an agent conveying RNA-directed DNA methylation	Furthermore, should applicant a subspecies agent of claim 76 which utilizes an additional element of claim 77, election of one specific additional element of claim 76 is also required.  The species of additional elements are as follows (see claim 77):
a) zinc finger nucleases, 
b) a Transcription Activator-Like Effector Nuclease (TALEN), 
c) clustered regularly interspaced short palindromic repeats (CRISPR), and
d) a meganuclease activity.

The species/subspecies/additional elements are independent or distinct because they are functionally/structurally distinct agents. In addition, they are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (and subspecies and additional element as appropriate) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 4-5, 10, 13, 15, 21-22, 31-32, 61, 63, 76-77 are generic.

This application contains claims directed to the following patentably distinct species of mechanistically distinct population transformation constructs (see claim 31):
i) Medea system,
ii) HEG system, and
iii) Wolbachia system.
The species are independent or distinct because they are functionally distinct agents. In addition, they are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of mechanistically distinct population transformation constructs for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 4-5, 10, 13, 15, 21-22, 31-32, 61, 63, 76-77 are generic.


This application contains claims directed to the following patentably distinct species of mechanistically distinct population transformation constructs (see claim 31):
i) Medea system,
ii) HEG system, and
iii) Wolbachia system.
The species are independent or distinct because they are functionally distinct agents. In addition, they are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of mechanistically distinct population transformation constructs for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 4-5, 10, 13, 15, 21-22, 31-32, 61, 63, 76-77 are generic.

This application contains claims directed to the following patentably distinct species of haploinsufficient genes (see claim 61):
i) CRP gene
ii) a transcription factor gene
iii) tumor suppressor gene
iv) muscle function related gene
v)homeodomain protein coding gene
vi) Rp114
vii) Rp123aA
The species are independent or distinct because they are structurally/functionally distinct genes. In addition, they are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of mechanistically distinct population transformation constructs for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 4-5, 10, 13, 15, 21-22, 31-32, 61, 63, 76-77 are generic.

This application contains claims directed to the following patentably distinct species of animals (see claim 63):
i) disease vectoring animal,
ii) disease causing animal, and
iii) livestock animal
The species are independent or distinct because they are distinct animals. In addition, they are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of mechanistically distinct population transformation constructs for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 4-5, 10, 13, 15, 21-22, 31-32, 61, 63, 76-77 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(b) the prior art applicable to one species would not likely be applicable to another species; and,

(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635




/J. E. ANGELL/Primary Examiner, Art Unit 1635